Citation Nr: 1634494	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.   09-12 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss, including as due to medications prescribed to treat service-connected osteoarthritis of the bilateral knees.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 and from June 1969 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

An RO hearing was held at the RO in Providence, Rhode Island, in May 2013 . A Central Office Board hearing was held in July 2014 before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are of record.

This matter was previously before the Board in September 2014 and September 2015, at which time it was remanded for further development of the record.  

This appeal originally encompassed a claim of entitlement to service connection for tinnitus; in January 2016, the RO granted service connection for tinnitus.  As this represents a full grant of benefits sought as to this issue, the claim is no longer in appellate status. 


FINDING OF FACT

Bilateral hearing loss was not present in service or until years thereafter, is not etiologically related to a disease or injury during active duty, and is not caused or aggravated by medications prescribed for a service-connected knee disability.



CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in September 2009. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished with regard to the claim for service connection for bilateral hearing loss.  The Veteran was afforded VA examinations in 2009 and 2015, both of which will be discussed below. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 2015 VA examination reports, in particular, are thorough and supported by a rationale; the examiner discussed the clinical findings and the Veteran's reported history.  The Board thus concludes the examinations in this case are adequate upon which to base a decision. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Given the provision of post-remand VCAA notice letters to the Veteran, the acquisition of a VA addendum opinion, and the subsequent re-adjudication of the claim, the Board also finds that there has been substantial compliance with its prior remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand). 

The Virtual folder contains the Veteran's service treatment records and identified post-service treatment records.  No additional evidence has been identified by the Veteran with regard to hearing loss. 

Lastly, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as high frequency sensorineural hearing loss (i.e., an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury. 38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background 

The Veteran contends that his bilateral hearing loss is the result of acoustic trauma sustained in-service, or alternatively, is caused or aggravated by medications prescribed to treat his service-connected osteoarthritis of the bilateral knees.   

Service treatment records (STRs) reflect that the Veteran's hearing was within normal limits at the times of entry and separation. See Audiometer Findings, September 1965 Induction Examination; November 1967 Separation Examination; June 1969 Reenlistment Examination; and January 1970 Separation Examination.  STRs are otherwise silent as to complaints, treatment, or diagnoses of hearing loss.  

Following service, the Veteran complained of decreased hearing and left ear pain in 1990, but this was found to be in association with impacted cerumen.  The Veteran also complained of pressure in the ears in 2004, but this was found to be in association with chronic rhinosinusitis.  He denied symptoms of hearing loss at that time. See VA Treatment Records.  The next complaints of hearing loss are not shown until 2009, at which time the Veteran filed the present claim for service connection and was found to have mild sensorineural hearing loss per a VA February 2009 Audiology Progress Note.  

The Veteran underwent a VA audiological examination in October 2009.  At that time, he reported exposure to noise in his military capacity as a diesel engine/generator mechanic; he denied significant post-service occupational and recreational noise exposure.  The examiner noted that the Veteran's hearing was normal both at enlistment and discharge; that civilian noise exposure was reported as negative; and that hearing loss was first reported in February 2009 (42 years after discharge).  The examiner then opined that the etiology of hearing loss was at least likely as not due to civilian noise (occupational/ recreational), medication, and treatment received, and the normal aging process, and less likely as not due to military noise history.  

The Veteran testified before a Decision Review Officer in May 2013.  At that time, he asserted that his hearing loss was due to medication prescribed for a service-connected bilateral knee condition.  He stated that he had been taking the pain medication since approximately 1965. 

The Veteran testified before the undersigned in July 2014.  He reported that he was exposed to excessive noise as a result of his duties as a generator operator and diesel mechanic.  He reported that he worked as a teacher, community supervisor, and recreation program director after service.  He also stated that he had been taking pain medication for his service-connected knee condition since service and he believed it was causing his hearing loss. 

An addendum VA opinion was obtained in December 2014.  The examiner opined that hearing loss was not due to military noise exposure, but rather other causes after leaving the military.  He noted that the Veteran entered service in 1965 with normal hearing and left the military in 1970 with normal hearing.  He further reasoned that the 2006 Institute of Medicine, National Academy of Sciences study, "Noise and Military Service - Implications for Hearing Loss and Tinnitus," stated that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure was "extremely unlikely."  With regard to secondary service connection, the examiner noted that the Veteran had been prescribed medication for his service-connected knee disability and that the medication had a by-product of head noises which "may exacerbate tinnitus."  The examiner did not provide an opinion concerning secondary service connection and hearing loss. 

Another VA addendum opinion was obtained in December 2015.  The VA examiner opined that the Veteran's hearing loss was not proximately due to, or the result of his service-connected knee.  The examiner reasoned that, as a rule, pain medications are not ototoxic and therefore would not be an agent that would cause or aggravate hearing loss. (Emphasis added).  The examiner reaffirmed the prior negative opinion concerning direct service connection. 





Analysis 

In its analysis, the Board has considered the totality of the evidence of record and finds that competent, probative evidence weighs against a grant for the claim of service connection for bilateral hearing loss on both direct and secondary bases.  

The Board will first discuss entitlement to service connection on a direct incurrence basis.  

As an initial matter, the October 2009 VA examination report reflects that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385.  Accordingly, the first element is met for the hearing loss claim.

However, a current disability alone is not sufficient to warrant service connection. There must also be evidence of an in-service disease or injury and a nexus between the current disability and the in-service disease or injury.  The Board will separately discuss disease and injury.

As noted, STRs do not indicate that the Veteran complained about hearing impairment or sought treatment for any ear-related problems while in military service.  Notably, none of the in-service audiometric results demonstrates VA hearing loss disability as defined by VA, or that he had any loss in hearing acuity over 15 decibels.  Moreover, at the time of his 1970 separation examination, his ears were evaluated as normal.  There is also no evidence of hearing loss within the one year presumptive period after service. See 38 C.F.R. §§ 3.307, 3.309(a).  Accordingly, element (2) is not met with respect to disease.

Turning to in-service injury, the Veteran's reported noise exposure can be conceded here as he is competent to report that he was subjected to excessive noise while working with generators and as a mechanic during service.  The Board has no reason to doubt the credibility of his statements in this regard as they have been consistently reported throughout the record.  Further, his DD Form 214 reflects that his military occupational specialty (MOS) was that of gas turbine generator repairmen.  Exposure to generator noise and other loud machinery is consistent with the facts and circumstances of his service.  Therefore, the Board finds that the Veteran was exposed to loud noise during service and element (2) is satisfied.

With respect to crucial element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current bilateral hearing loss and his military service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

However, the record simply does not persuasively establish that there exists a medical nexus between any such current disability and service.  

In this regard, the only competent and probative medical opinions of record are against the Veteran's claim for service connection.  Again, the December 2014 and December 2015 VA examiner opined that the Veteran's hearing loss was not related to his military noise exposure.  The Board finds the VA examiner's opinions to be highly probative as to the issue of nexus since the examiner reviewed the claims file and service treatment records, considered the Veteran's statements as to etiology/onset, provided rationale, and cited to relevant medical findings and medical studies in forming his opinions (see, e.g., the cited Institute of Health's study on delayed onset hearing loss). See Nieves-Rodriguez v. Peake, 22 Vet. App. 295-304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Notably, the Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim on a direct incurrence basis; he has not done so. See 38 U.S.C.A. § 5107 (a)(noting it is a claimant's responsibility to support a claim for VA benefits).

As noted above in the legal criteria above, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service-connection element for certain chronic diseases is through a demonstration of continuity of symptomatology. See Walker, supra.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that the Veteran is competent to report events that occurred in-service, and to describe symptoms of hearing loss because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination. 

Here, the Board finds that to the extent that the Veteran may contend that he has had continued hearing loss since active service, such statements, while competent, are nonetheless not credible.  While the Veteran now reports the onset of his bilateral hearing loss was during his period of service, at the time of his 1969 medical history prior to separation from service, the Veteran specifically denied any hearing loss problems. See January 1970 Report of Medical History.  Moreover, STRs did not reflect complaints, treatment, or diagnoses of hearing loss, and hearing acuity was within normal limits at the time of separation in 1970.  Thus, this is not a case in which the Veteran's service treatment records are merely silent on the matter under consideration.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran's lack of report of pertinent complaints at the time of discharge examination diminishes the reliability of any current assertions made many years after the fact.

Also, consideration is given to the multi-year gap between discharge from active duty service (1970) and first evidence of sensorineural (as opposed to hearing loss due to impacted cerumen, chronic rhinosinusitis, etc.) hearing loss in 2009, over three decades after service separation. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").

For the reasons set forth above, the Board finds any statement with regard to continuity of symptomatology since service lacks credibility and is without probative value. See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997)(finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

In sum, element (3), nexus, has not been satisfied, and the claim fails on this basis.

With respect to the claim for service connection on a secondary basis, as noted above, the evidence establishes a current hearing loss disability.  Moreover, the Veteran is service-connected for a bilateral knee disability and the record reflects that he takes medication for such disability.  However, the record simply does not persuasively establish that the Veteran's hearing loss is proximately due to or aggravated by the service-connected bilateral knee condition.  See 38 C.F.R. § 3.310. 

In this regard, the only competent and probative medical opinion of record is against the Veteran's claim for service connection on a secondary basis.  Again, the December 2015 VA examiner opined that the Veteran's hearing loss was not related to pain medication taken for his service-connected knee conditions.  The Board finds the VA examiner's opinion to be highly probative as to the issue of causation/aggravation since the examiner reviewed the Veteran's claims file, his medical history, and STRs; considered the Veteran's statements as to etiology/onset; provided rationale for his conclusion; and cited to relevant medical findings in forming his opinion. See Nieves-Rodriguez, supra; see also Stefl, supra.  Specifically, with respect to secondary service connection, the examiner expressly noted that while medications could result in "head noise" (or, tinnitus, for which service connection is in effect), they were not ototoxic.  

Notably, the Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinions.  The Veteran has been accorded ample opportunity to furnish medical evidence in support of his claim on a secondary basis; he has not done so. See 38 U.S.C.A. § 5107 (a)(noting it is a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself or his representative contend that a medical relationship exists between his current disorder and service, and/or medications prescribed for service-connected knee conditions, the Board again acknowledges that the Veteran is competent to testify as to his observations. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that the question regarding the potential relationship between the Veteran's hearing loss and medications taken for a service-connected disability, and/or any instance of his military service, to include noise exposure, to be complex in nature. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Additionally, the Veteran has offered only general conclusory statements regarding the relationship between his current hearing loss disorder and service, and medications prescribed for the service-connected knee conditions.  In contrast, the 2015 VA examiner provided a detailed rationale in support of the opinion that the Veteran's current bilateral hearing loss was not related to service or to medication prescribed for the service-connected knee condition, and cited to the relevant evidence in support of these conclusions.  For these reasons, the VA examiner's opinions are the most probative evidence of record. See Prejean, supra.  As such, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing loss is due to any event or injury in service, or is proximately due to or aggravated by the service-connected bilateral knee disability. 

In the absence of any persuasive evidence that the Veteran's current hearing loss is etiologically related to active service, or to his service-connected knee disability, service connection is not warranted and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


